Citation Nr: 1117755	
Decision Date: 05/09/11    Archive Date: 05/17/11	

DOCKET NO.  95-20 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1980.  

This matter was previously before the Board of Veterans' Appeals (Board) in June 2009 at which time service connection for residuals of a head injury was denied.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum decision, the aforementioned Board decision was vacated and the matter was remanded to the Board for further proceedings consistent with the decision.

In view of the foregoing, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim at issue.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the pertinent evidence of record reflects that on examination by VA in January 2006, the examiner noted the Veteran's history of injuries while in service and opined that "it is less likely than not... that this patient's headaches are from the head injury.  These headaches are more stress induced, and not from any form of an organic head injury."  Several days later in January 2006, the Veteran underwent another VA examination.  This examiner noted the Veteran's reports from service injuries and found that, while the Veteran was "believable," there was "no substantiated evidence" of a head injury in the claims folder.  However, the examiner opined that "it is as likely as not that his headaches are due to those injuries that he sustained while in the military."  

In an addendum, the first examiner mentioned above stated that "since there is no documented evidence of a head injury in the medical records, I can only conclude that the headaches are not attributable to any form of head injury because there is no documented head injury while in the service.  The headaches were attributed to sinusitis and not to a head injury."  The second examiner stated in his addendum that, "as a psychologist, not a physician," he could not "offer an opinion on whether [the Veteran's] in[-] service treatment for headaches attributed to sinusitis is more likely than not the residuals of the head injury."  

The first examiner did not discuss the impact of the Veteran's lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that the Board errs when it relies on a medical opinion and rejects the Veteran's lay history solely because it is not corroborated by medical records).  The second examiner indicated that he could not offer an opinion as to etiology.  A statement that it would be too speculative for an examiner to render an opinion as to etiology or diagnosis is full of ambiguity.  See Jones v. Shinseki, 23 Vet. App. 281 (2010).  It must be clear from the examiner's statements that he or she has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2010).  "When the record leaves this issue in doubt, it is the Board's duty to remand for further development."  Jones v. Shinseki, supra.  

In view of the foregoing, the case is REMANDED for the following:  

1.  The Veteran should be afforded an examination by a physician knowledgeable in neurology for the purpose of determining the nature and etiology of any current residuals of a claimed head injury.  The entire claims file must be made available to and reviewed by the examiner.  The examiner should report that such review has been accomplished.  All appropriate testing should be conducted, and based upon the examination results and review of the claims file, the examiner should identify any appropriate diagnosis and provide an opinion as to whether it is at least as likely as not (that is, a probability greater than 50 percent) or less likely than not (that is, a probability less than 50 percent) that the Veteran has residuals of a head injury stemming from his active service.  The rationale for any opinion expressed should be provided.  If an opinion cannot be formed without resort to speculation, the examiner should so state and should provide reasoning as to why such a conclusion is so outside the norm that such an opinion is not possible.  

2. Thereafter, the issue should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded the appropriate time frame within which to respond.  Then, the case should be returned to the Board, if otherwise in order.

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate by not attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



